Citation Nr: 0622070	
Decision Date: 07/26/06    Archive Date: 08/10/06

DOCKET NO.  04-32 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for residuals of a low 
back injury.

2.  Entitlement to service connection for a respiratory 
disability, claimed as due to asbestos exposure.

3.  Entitlement to an increased rating for pseudofolliculitis 
barbae, currently rated as 10 percent disabling. 

4.  Entitlement to a compensable rating for bilateral pes 
planus. 

5.  Entitlement to a compensable rating for residuals of 
injury to the left thumb.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had active service from August 1970 to July 1978.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas, that denied entitlement to service connection 
for asbestos-related lung disease and determined that new and 
material evidence had not been submitted to reopen a claim of 
entitlement to service connection for spina bifida.  That 
decision also denied entitlement to an increased rating for 
pseudofolliculitis barbae (PFB), a compensable rating for 
bilateral pes planus, and a compensable rating for residuals 
of injury to the left thumb.  

In May 2006, the veteran presented testimony at a video 
conference hearing before the undersigned Veterans Law Judge; 
a copy of the hearing transcript is in the record.

Entitlement to service connection for residuals of a low back 
injury and for a respiratory disability claimed due to 
asbestos exposure are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.





FINDINGS OF FACT

1.  PFB is manifested by hyperpigmented papules in the beard 
area with no neck involvement; total body area affected is 
less than 5 percent; systemic therapy such as corticosteroids 
or other immunosuppressive drugs has not been required.  

2.  Residuals of a left thenar muscle laceration are 
manifested by reported loss of thumb strength with pain on 
repetitive use and a well-healed skin scar covering 0.15 
square centimeter.  

3.  Incomplete paralysis of the left median nerve produces 
wholly sensory manifestations that are mild in degree.  

4.  Bilateral pes planus is manifested by objective evidence 
of marked deformity, pain on manipulation and use 
accentuated, and indication of swelling on use, bilaterally; 

5.  The veteran's service-connected bilateral pes planus 
symptomatology includes marked inward displacement and severe 
spasm of the tendo Achilles on manipulation, not improved by 
orthopedic shoes or appliances.   


CONCLUSIONS OF LAW

1.  The criteria for a schedular rating greater than 10 
percent for PFB are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Sup.. 2006); 38 C.F.R. §§ 3.159, 
3.321(b), 4.1, 4.3, 4.7, 4.10, 4.118, Diagnostic Code 7800-
7813 (2005).

2.  The criteria for a 10 percent schedular rating for 
residuals of injury to Muscle Group IX are met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.55, 
4.56, 4.71, Diagnostic Code 5224, § 4.73, Diagnostic Code 
5309 (2005).

3.  The criteria for a separate 10 percent schedular rating 
for mild incomplete paralysis of the median nerve are met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.124a, 
Diagnostic Code 8515 (2005).

4.  The criteria for a 30 percent schedular rating for 
bilateral pes planus are met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 
3.321(b), 4.1, 4.3, 4.7, 4.10, 4.40, 4.71a, Diagnostic Code 
5276 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA must tell each claimant what evidence is needed to 
substantiate a claim, what evidence the claimant is 
responsible for obtaining and what evidence VA will undertake 
to obtain.  38 U.S.C.A. § 5103(a).  VA has also undertaken to 
tell claimants to submit relevant evidence in their 
possession.  38 C.F.R. § 3.159(b).  VA must tell a claimant 
the types of medical and lay evidence that the claimant could 
submit that is relevant to establishing disability.  

VA has notified the veteran of the information and evidence 
needed to substantiate his claims for increased ratings.  VA 
notice letters in January, February, March, and June 2003 and 
again in December 2005.  These documents provide notice of 
the law and governing regulations as well as the reasons for 
the determination made regarding the claims.  These letters 
informed the veteran of what evidence is needed to 
substantiate the claims, what evidence he was responsible for 
obtaining, and what evidence VA would undertake to obtain.  

VA has met its duty to assist in obtaining any relevant 
evidence available to substantiate the claims.  VA 
examination reports are associated with the claims files.  
All identified evidence has been accounted for to the extent 
possible.  38 U.S.C.A. § 5103A (b)-(d); see also 38 C.F.R. 
§ 3.159(c).  The veteran was also provided the opportunity to 
present testimony at a hearing on appeal before undersigned 
Veterans Law Judge in May 2006.  VA sent its first notice 
letter prior to the initial adverse decision, as required in 
Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  

In Short Bear v. Nicholson, 19 Vet. App. 341, (2005), the 
United States Court of Appeals for Veterans Claims (Court) 
determined that only VA's failure to point out what evidence 
is needed to substantiate the claim would be unfairly 
prejudicial to the veteran.  Because VA has pointed out what 
evidence is needed, no unfair prejudice has resulted.  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473, the Court 
held that the VA notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include:  1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this must include notice that a disability 
rating and consideration of an extraschedular rating will be 
considered under certain circumstances.  In this case, the 
veteran has been give ample notice of the criteria under 
which these ratings may be granted.  The RO will rectify any 
defect with respect to notice regarding effective dates when 
it assigns an effective date for each of the granted 
increased rating claims.  If the veteran is dissatisfied with 
the effective date assigned, he retains the right to file a 
notice of disagreement.  Thus, no unfair prejudice will 
result from the Board's handling of the matter at this time.  

Increased Ratings

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2005).  
Diagnostic codes identify the various disabilities.  
38 C.F.R. Part 4.  The entire medical history is reviewed 
when making disability evaluations.  38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  In 
determining the current level of impairment, the disability 
must be considered in the context of the whole recorded 
history, including service medical records. 38 C.F.R. § 4.2.  
Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  38 C.F.R. § 4.7.  

Evaluation of a disability includes consideration of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of symptoms on functional 
abilities.  38 C.F.R. § 4.10.

PFB

PFB has been rated 10 percent disabling for the entire appeal 
period under 38 C.F.R. § 4.118, Diagnostic Code 7813-7806.  
Under the VA Schedule for Rating Disabilities  (Rating 
Schedule) for skin disorders, PFB may be rated as 
disfigurement of the head, face, or neck, or as dermatitis, 
depending on the predominant disability.  Disfigurement of 
the head is rated under Diagnostic Code 7800 and dermatitis 
and eczema are rated under Diagnostic Code 7806.

Under Diagnostic Code 7800, where only one characteristic of 
disfigurement is shown, a 10 percent rating is warranted.  
With visible or palpable tissue loss and either gross 
distortion or asymmetry of two features or paired sets of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or; with two or three 
characteristics of disfigurement, a 30 percent rating is 
warranted. 

With visible or palpable tissue loss and either gross 
distortion or asymmetry of one feature or paired sets of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or; with four or five 
characteristics of disfigurement, a 50 percent rating is 
warranted.    

Under the revised version of Diagnostic Code 7800, an 80 
percent rating is warranted where there is visible or 
palpable tissue loss and either gross distortion or asymmetry 
of three or more features or paired sets of features (nose, 
chin, forehead, eyes (including eyelids), ears (auricles), 
cheeks, lips), or; with six or more characteristics of 
disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 7800 
(effective August 30, 2002).  

According to Note (1), the eight characteristics of 
disfigurement, for the purposes of evaluation under § 4.118 
are: (1) scar 5 or more inches (13 or more cm.) in length; 
(2) scar at least one-quarter inch (0.6 cm.) wide at widest 
part; (3) surface contour of scar elevated or depressed on 
palpation; (4) scar adherent to underlying tissue; (5) skin 
hypo-or hyper-pigmented in an area exceeding six square 
inches (39 sq. cm.); (6) skin texture abnormal (irregular, 
atrophic, shiny, scaly, etc.) in an area exceeding six square 
inches (39 sq. cm.); (7) underlying soft tissue missing in an 
area exceeding six square inches (39 sq. cm.); and (8) skin 
indurated and inflexible in an area exceeding six square 
inches (39 sq. cm.).  Id.

Turning to ratings for dermatitis or eczema, under Diagnostic 
Code 7806, if the dermatitis or eczema covers an area of at 
least 5 percent, but less than 20 percent, of the entire 
body, or at least 5 percent, but less than 20 percent, of 
exposed areas affected; or requires intermittent systemic 
therapy, such as corticosteroids or other immunosuppressive 
drugs required for a total duration of less than six weeks 
during the past twelve-month period, a 10 percent rating is 
warranted.  

A 30 percent rating is warranted for dermatitis or eczema 
where 20 to 40 percent of the entire body or 20 to 40 percent 
of exposed areas are affected, or; where systemic therapy 
such as corticosteroids or other immunosuppressive drugs have 
been required for a total duration of six weeks or more, but 
not constantly, during the past twelve-month period.  

Finally, a maximum rating of 60 percent under the revised 
criteria is warranted where the condition covers an area of 
more than 40 percent of the entire body or where more than 40 
percent of exposed areas affected, or; where constant or 
near-constant systemic therapy such as corticosteroids or 
other immunosuppressive drugs have been required during the 
past twelve-month period.  38 C.F.R. § 4.118, Diagnostic Code 
7806 (2005).  

PFB is manifested by hyperpigmented papules in the beard area 
with no neck involvement.  During a March 2003 VA skin 
examination, the examiner estimated the total body area 
affected to be less than 5 percent.  The veteran took oral 
antibiotic and over-the-counter medications; however, a need 
for systemic therapy such as corticosteroids or other 
immunosuppressive drugs was not shown.  The veteran has, 
however, claimed that PFB has involved an extensive area.

In his October 2003 notice of disagreement, the veteran 
reported that PFB affected at least 50 percent of his body.  
He later testified that he had skin problems wherever hair 
grows, that various areas of psoriasis itched, and that his 
feet had dry skin.  Notwithstanding these various skin 
problems and claims of extensive skin involvement, the Board 
must rate the service-connected PFB, which, according to the 
medical evidence, has affected the beard area only.  
Concerning the use of the veteran's testimony and claims as 
competent evidence of extensive skin coverage, the Board 
notes that competent lay evidence is defined as that evidence 
which does not require specialized education, training, or 
experience.  38 C.F.R. § 3.159(a) (2).  The veteran may not, 
however, competently offer a diagnosis of PFB for extensive 
areas of his skin, as only those who have specialized 
training and knowledge are competent to render such an 
opinion.  38 C.F.R. § 3.159(a) (1); Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  

Comparing the manifestations of PFB of the beard area with 
the criteria of the Rating Schedule, the Board finds that the 
criteria for a schedular 30 percent rating under Diagnostic 
Code7906 are not more nearly approximated.  This is because 
PFB has not affected 20 to 40 percent of the entire body or 
20 to 40 percent of exposed areas are affected, nor has 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs been required for a total duration of 
six weeks or more, during any portion of the appeal period.  

After considering all the evidence of record, including the 
testimony, the Board finds that the preponderance of it is 
against the claim.  Because the preponderance of the evidence 
is against the claim, the benefit of the doubt doctrine is 
not for application.  See 38 U.S.C.A. § 5107 (West 2002); 
Gilbert, supra.  The claim for an increased rating for PFB 
must therefore be denied.  

Left Thumb

The veteran's service medical records reflect that in April 
1971 he sustained a left thenar laceration on some machinery, 
which required hospitalization.  The admission diagnosis was 
left thumb laceration with severed extensor and abduction 
tendons, although flexion of the thumb was later found to be 
intact.  The surgery report does not mention artery or nerve 
involvement, nor does it mention any infection or 
debridement.  It does note, however, that the severed thenar 
muscles and severed extensor policus brevis (the tendon that 
extends the thumb) were surgically repaired.  The service 
medical records reflect that the veteran returned to full 
duty three days after surgery.  After service, the RO granted 
service connection for a left thumb laceration and assigned a 
noncompensable rating.  

During a March 2003 VA orthopedic examination, the veteran 
reported loss of grip strength and noted that the lacerated 
area was hypersensitive during cold weather.  The examiner 
noted a 2-inch long scar that was, at most, 3 millimeters 
wide.  The scar was asymptomatic and caused no functional 
impairment.  The thumb could touch the palmar crease.  Later, 
in his notice of disagreement, the veteran reported that the 
scar area was tender and sensitive to cold temperature.  On 
the occasion of his hearing, he testified that the scar area 
was numb, that the residuals of the injury interfered with 
grasping and writing, and that repetitive use was painful. 

The residuals of a left thenar laceration are manifested by 
some reported loss of thumb strength with pain on repetitive 
use and some reported tenderness and sensitivity to cold 
temperature.  The skin scar measures 2 inches by 3 
millimeters.  During the appeal period, these residuals have 
been rated noncompensably under Diagnostic Code 5299-5224.  

Under Diagnostic Code 5224, favorable ankylosis of the thumb 
of either hand warrants a 10 percent evaluation.  Ankylosis 
is considered to be favorable when the ankylosis does not 
prevent flexion of the tip of the thumb to within 2 inches of 
the median transverse fold of the palm.  It is unfavorable 
when it precludes such motion.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5224 (2005).  While the RO chose to assign 
this diagnostic code, ankylosis is not shown and the use of 
this code results in a noncompensable rating.  Therefore, the 
Board will consider other diagnostic codes.  

Because the thenar muscle was lacerated, a rating for a 
muscle injury should be considered.  The thenar muscle 
belongs to Muscle Group IX.  38 C.F.R. § 4.73.  These muscles 
act in strong grasping movements and are supplemented by the 
intrinsic muscles in delicate manipulative movements.  The 
intrinsic muscles of hand include the thenar eminence; short 
flexor, opponens, abductor, and adductor of the thumb.  
38 C.F.R. § 4.73, Diagnostic Code 5309.  A note in the Rating 
Schedule notes that the hand is so compact a structure that 
isolated muscle injuries are rare, being nearly always 
complicated with injuries of bones, tendons, etc.; rate on 
limitation of motion, minimum 10 percent.  

Although no limitation of motion of the thumb is shown, 
according to the note, a rating of at least 10 percent must 
be assigned anyway.  Therefore, the Board finds it 
appropriate at this time to rate the disability under 
Diagnostic Code 5309 and to grant a 10 percent rating under 
that code for residual weakness in grip strength and for 
muscle pain on repetitive use.  This also agrees with 
38 C.F.R. § 4.56 (d), which states that simple muscle wounds 
without debridement or infection generally result in only 
slight disability of the muscle.

Turning to the numbness that the veteran has reported, 
38 C.F.R. § 4.55 forbids combining a muscle injury rating 
with a peripheral nerve paralysis rating unless the injuries 
affect entirely different functions.  In this case, the 10 
percent rating assigned above was a muscle injury rating for 
weakness and pain on repetitive use.  The peripheral nerve 
paralysis rating considered below is for sensory deficits, 
which is a function entirely separate from motor strength.  

For disease of the peripheral nerves, the term "incomplete 
paralysis" when used with peripheral nerve injuries indicates 
a degree of lost or impaired function that is substantially 
less than that which is described in the criteria for an 
evaluation for complete paralysis given with each nerve, 
whether due to varied level of the nerve lesion or to partial 
regeneration.  When the involvement is wholly sensory, the 
rating should be for the mild, or at most, the moderate 
degree.  38 C.F.R. § 4.124a.

Complete paralysis of the median nerve, which is not shown 
here, warrants a 70 percent rating for the major hand.  
Incomplete severe paralysis of the major hand warrants a 50 
percent rating.  Incomplete moderate paralysis of the major 
hand warrants a 30 percent rating.  Incomplete mild paralysis 
of the major hand warrants a 10 percent rating.  38 C.F.R. 
§ 4.124(a), Diagnostic Code 8515 (2005).

Because the veteran's symptoms are wholly sensory (motor 
weakness was considered in the rating for muscle injury), the 
peripheral nerve paralysis rating should be for the mild, or 
at most, the moderate degree.  38 C.F.R. § 4.124a.  In this 
case, numbness and sensitivity to cold temperature produces, 
at most, mild incomplete paralysis.  Because the evidence is 
favorable, the Board will therefore assign a separate 10 
percent rating.  A 20 percent rating is not warranted because 
any peripheral nerve paralysis is no more than mild, at 
worst.

Regarding the scar, the medical evidence reflects that it 
covers 0.15 square centimeters.  There is no indication that 
this is a deep scar or that it causes limitation of motion.  
Thus, under 38 C.F.R. § 4.118, Diagnostic Code 7801, a 
compensable rating is not warranted, as such would require a 
minimum of 39 square centimeters of scar area.  

Bilateral Pes Planus

The veteran's service medical records reflect painful feet 
and issuance of arch supports.  X-rays showed flattening of 
both arches.  After service, the RO granted service 
connection for bilateral pes planus and assigned a 
noncompensable rating under Diagnostic Code 5276.  

VA treatment reports reflect that the veteran was seen at the 
podiatry clinic at various times for diffuse pain and fatigue 
in the feet.  He reportedly worked on his feet all day on 
railroads where he climbed ladders.  He wore steel-shank 
shoes, but his feet fatigued nonetheless.  An April 2002 
podiatry clinic report notes that over-the-counter insoles 
and arch supports did not improve the feet.

According to a June 2002 podiatry consultation report, range 
of motion of the ankles was normal, but the arches completely 
collapsed on weight-bearing and the ankle joints were in a 
valgus (bent outward) position.  Both heels were in rectus 
(straight) position.  

A January 2003 VA podiatry report notes that the veteran 
"does not work and is not limited by shoe gear." 

During a March 2003 VA podiatry compensation examination, the 
veteran reported that he had recently retired from the 
railroad because of a disabling back injury.  He reported 
that his feet began to hurt after an hour of weight bearing 
and that tenderness continued even with rest.  The examiner 
noted bilateral scaling and peeling consistent with chronic 
tinea pedis.  Bilateral rigid pes planus was found, which 
means that the arch did not return, even in non-weight 
bearing.  There was no underlying fasciitis.  Ranges of 
motion of the ankles and other foot joints were normal.  Gait 
was normal also.  X-rays showed pronation and a calcaneal 
pitch altered cyma line.  

Later, in his notice of disagreement, the veteran reported 
that arch pain was present both during and after weight 
bearing.  At his hearing, he testified that he still wore his 
inserts and that he had pain and swelling of the feet.

A 50 percent rating is warranted for pronounced bilateral 
acquired flatfoot (pes planus) manifested by marked 
pronation, extreme tenderness of plantar surfaces of the 
feet, marked inward displacement and severe spasm of the 
tendo Achilles on manipulation, which is not improved by 
orthopedic shoes or appliances.  A 30 percent rating is 
warranted for pes planus if the above symptoms are 
unilateral.  

A 30 percent rating is warranted for severe bilateral 
acquired flatfoot, manifested by objective evidence of marked 
deformity (pronation, abduction, etc.), pain on manipulation 
and use accentuated, indication of swelling on use, 
characteristic callosities.  A 20 percent rating is warranted 
if the above symptoms are unilateral.  

A 10 percent rating is warranted for moderate bilateral or 
unilateral acquired flatfoot where the weight-bearing lines 
are over or medial to great toes, and there is inward bowing 
of the tendo Achilles and pain on manipulation and use of the 
feet.  A noncompensable rating is warranted for mild 
unilateral or bilateral acquired flatfoot (pes planus) with 
symptoms that are relieved by built-up shoe or arch supports.  
38 C.F.R. § 4.71a, Diagnostic Code 5276 (2002). 

The veteran's bilateral pes planus is manifested by objective 
evidence of marked deformity (rigid pronation, altered cyma 
line), pain on manipulation and use accentuated, and 
indication of swelling on use, bilaterally.  None of the 
medical evidence addresses the presence of characteristic 
callosities.  Marked inward displacement and severe spasm of 
the tendo Achilles on manipulation, which is not improved by 
orthopedic shoes or appliances, is not shown.   

Comparing these manifestations to the Rating Schedule, the 
Board finds that the criteria for a 30 percent rating are 
more nearly approximated.  While not all criteria are met, 
marked pronation and significant pain on use with foot 
swelling has been satisfactorily shown.  The Board will 
therefore grant an increased, 30 percent rating, for 
bilateral pes planus.  38 C.F.R. § 4.7.  

Extraschedular Consideration 

The provisions of 38 C.F.R. § 3.321(b) (2005) provide that 
where the disability picture is so exceptional or unusual 
that the normal provisions of the Rating Schedule would not 
adequately compensate the veteran for his service-connected 
disability, an extra-schedular evaluation will be assigned.  
Where the veteran has alleged or asserted that the schedular 
rating is inadequate or where the evidence shows exceptional 
or unusual circumstances, the Board must specifically 
adjudicate the issue of whether an extraschedular rating is 
appropriate, and if there is enough such evidence, the Board 
must direct that the matter be referred to the VA Central 
Office for consideration.  If the matter is not referred, the 
Board must provide adequate reasons and bases for its 
decision to not so refer it.  Colayong v. West 12 Vet. 
App. 524, 536 (1999); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  

In this case, PFB, residuals of a thumb laceration, and 
bilateral pes planus have not been shown, or alleged, to 
cause such difficulties as marked interference with 
employment or to warrant frequent periods of hospitalization 
or to otherwise render impractical the application of the 
regular schedular standards.  In the absence of evidence of 
such factors, the Board is not required to remand this matter 
to the RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b) (1).  See Bagwell v. Brown, 9 Vet. App. 157, 158-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash, 
8 Vet. App. at 227.  See also VAOPGCPREC. 6-96. 


ORDER

An increased rating for PFB is denied. 

A 10 percent rating for residuals of muscle injury to the 
left thumb is granted, subject to the laws and regulations 
governing the payment of monetary benefits.

A separate 10 percent rating for mild left median nerve 
incomplete paralysis is granted, subject to the laws and 
regulations governing the payment of monetary benefits.

A 30 percent rating for bilateral pes planus is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits. 


REMAND

Although the claims file reflects that in January 1984 the RO 
denied service connection for spina bifida, there is no 
record that the veteran claimed service connection for spina 
bifida and there is no indication that the RO notified the 
veteran that service connection for spina bifida was denied.  
Moreover, it appears that the veteran now seeks service 
connection for lumbar degenerative disc disease, which is a 
new claim not subject to the reopening requirements set forth 
at 38 C.F.R. § 3.156 (2005).  Because in August 2003 the RO 
treated the claim as an application to reopen a spina bifida 
claim, the current claim must be remanded for readjudication 
as a new claim rather than as an application to reopen a 
prior claim.  

Although the service medical records mentioned spina bifida, 
a June 2002 private medical report notes that there is no X-
ray evidence of any spina bifida, but there is evidence of 
lower lumbar degenerative changes.  Therefore, a VA 
examination is necessary to determine the nature and etiology 
of any current lumbar spine disorder.  

Concerning service connection for lung diseases, the veteran 
has claimed exposure to asbestos while working in a ship's 
foundry.  The medical evidence suggests asbestosis.  An April 
1986 VA chest X-ray showed bilateral pleural thickening.  In 
April 2003, private pulmonologist R. A. Harron, M.D., found 
parenchymal abnormality consistent with pneumoconiosis, 
pleural abnormality consistent with pneumoconiosis, and 
pleural thickening, plaque, and calcification consistent with 
asbestosis and asbestosis-related disease.  Therefore, a VA 
examination is necessary to determine the nature and etiology 
of all current respiratory disorders.  

Accordingly, the case is REMANDED for the following action:

1.  VA must review the file and ensure 
for the remaining issues on appeal that 
all notification and development 
necessary to comply with 38 U.S.C.A. 
§§ 5103(a) and 5103A (West 2002 & Supp. 
2006) and 38 C.F.R. § 3.159 (2005)), as 
well as VAOPGCPREC 7-2004, is fully 
satisfied.  In particular, VA must send 
the veteran a corrective notice, that 
includes: (1) an explanation as to the 
information or evidence needed to 
establish a disability rating and an 
effective date, if service connection is 
granted, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006) and (2) requests or tells 
the veteran to provide any evidence in 
his possession that pertains to his 
claims.  The claims file must include 
documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as specifically 
affecting the issues.

2.  After the development requested above 
has been completed to the extent 
possible, the AMC should make 
arrangements for a VA orthopedic 
examination by an appropriate specialist.  
The claims file should be made available 
to the physician for review.  The 
physician is asked to review the relevant 
history, with particular attention to the 
service medical records, examine the 
veteran, and answer the following 
questions:

I.  What is the current diagnosis or 
diagnoses with respect to the lumbar 
spine?

II.  For each lumbar spine disorder 
found, is it at least as likely as 
not (50 percent or greater 
probability) that this disability 
had its onset in service, or within 
a year of separation from active 
service?  

The physician should offer a rationale 
for any conclusion in a legible report.  
If any question cannot be answered, the 
physician should state the reason.

3.  The AMC should schedule the veteran 
for a VA respiratory examination by an 
appropriate specialist.  The claims file 
should be made available to the physician 
for review.  The physician is asked to 
review the relevant history and elicit a 
complete history of respiratory symptoms 
and history of exposure to hazardous 
inhalants from the veteran, examine him, 
and answer the following:

I.  What is the current diagnosis or 
diagnoses with respect to any 
respiratory disability?

II.  For each respiratory disability 
found, is it at least as likely as 
not (50 percent or greater 
probability) that this disability 
had its onset in service?  

III.  If the answer in II is "no" 
then is it at least as likely as not 
(50 percent or greater probability) 
that the respiratory disability is 
related to (either caused by or 
aggravated by) inhaling hazardous 
materials such as asbestos during 
active service?  

The physician should offer a rationale 
for any conclusion in a legible report.  
If any question cannot be answered, the 
physician should state the reason

4.  After the development requested above 
has been completed to the extent 
possible, the AMC should readjudicate the 
claims of entitlement to service 
connection for residuals of a low back 
injury and for any respiratory 
disability.  If the benefits sought 
remain denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given an opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified; however, the veteran is advised that 
failure to cooperate by reporting for examination may result 
in the denial of his claim.  38 C.F.R. § 3.655 (2005).

The veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


